Citation Nr: 1814703	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-32 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for residuals of status post right foot bunionectomy, diagnosed as hallux rigidus.

2.  Entitlement to an initial compensable rating for right knee residuals, status post ACL reconstruction and arthroscopy with partial meniscectomy and chondroplasty.

3.  Entitlement to an initial compensable rating for left knee residuals, status post arthroscopy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to August 2012.  This matter comes before the Board of Veteran's Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the appeal is now with the RO in Roanoke, Virginia.

The Veteran testified before the undersigned in May 2017.  A hearing transcript is of record.

The issues of increased ratings for the Veteran's bilateral knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular rating for hallux rigidus.

2.  The rating criteria for the Veteran's hallux rigidus contemplate her level of disability and symptomatology.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of status post right foot bunionectomy, diagnosed as hallux rigidus, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5281-5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service records, VA treatment records, and medical examinations are associated with the claims file.  Therefore, VA has met its duty to assist with respect to obtaining pertinent evidence.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2017).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2017); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. 

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran seeks a rating in excess of 10 percent for residuals of status post right foot bunionectomy.  However, a higher schedular rating is not warranted.  She currently receives a 10 percent rating for her foot disability under 38 C.F.R. § 4.71a, DC 5280 (2017) (referring to hallux valgus, unilateral).  After consideration of the Veteran's May 2017 foot examination, the Board finds that the Veteran's correct diagnostic code should be DC 5281-5280.  This diagnostic code reflects the Veteran's current diagnosis of hallux rigidus.  Hallux rigidus is rated as hallux valgus, severe.  Therefore, no substantive change in the Veteran's rating results from this change.

Under 38 C.F.R. § 4.71a, DC 5281-5280, a 10 percent rating for hallux rigidus is warranted when it is operated with resection of metatarsal head or when it is severe enough to be equivalent to amputation of the great toe.  The Veteran currently receives the maximum schedular rating for her disability.  The Board acknowledges that during the Veteran's May 2017 hearing her representative expressed interest in consideration of the disability under other schedular rating criteria.  However, the Board observes that there is a specific diagnostic code for hallux rigidus, i.e., DC 5281.  As such, the Board must use the rating criteria for that disorder, and not rate her foot disorder under any other diagnostic codes.  Copeland v. McDonald, 27 Vet.App. 333 (2015).  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's residuals of status post right foot bunionectomy.

In considering the appropriate disability rating for the Veteran's hallux rigidus, the Board has considered the Veteran's statements that her hallux rigidus is worse than the rating she currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In this instance, although the Veteran is competent to make medical observations as a result of her training as a nurse, such observations do not change the fact that she already receives the maximum allowable schedular rating.

The Veteran's representative also expressed interest in consideration for an extraschedular rating.  However, the Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of her relevant symptoms related to the issue on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In making this conclusion, the Board notes the Veteran's contention during her May 2017 Board hearing that she has pain in her toe that prevents her from wearing certain shoes.  She manages her symptoms with pain medications.  Nevertheless, in a May 2017 medical examination, the Veteran's physician stated that the disability only caused mild to moderate symptoms - a sentiment that the Veteran agreed with during her Board hearing.  Although she must use braces and occasionally a cane, the lay and medical evidence has not demonstrated that there has been marked interference with employment when considering her hallux rigidus.  Also, with only 1 surgery noted in the record regarding the right toe disability, the Veteran does not meet the extraschedular standard of requiring frequent periods of hospitalization.  

Given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A rating in excess of 10 percent for residuals of status post right foot bunionectomy, diagnosed as hallux rigidus, is denied.


REMAND

The Veteran has appealed the initial ratings assigned for her bilateral knee disabilities.  During the Veteran's May 2017 Board hearing, she reported that her bilateral knee disabilities had worsened in severity.  Specifically, she reported painful motion, instability, and multiple knee surgeries.  These factors were not present when she received her initial VA examination in May 2012.  Thus, the Board finds that the claims must be remanded in order to afford the Veteran VA examinations which assess the current severity of her bilateral knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the VA Medical Center in Fort Eustis, Virginia, as well as from any VA facility from which the Veteran has received treatment.  If the Veteran has received additional private treatment, she should be afforded an appropriate opportunity to submit them.

2.  Schedule the Veteran for a VA examination for her bilateral knee disabilities to determine their current severity.  The complete file should be made available to the examiner selected to conduct the examination.  The examiner should conduct a complete examination of the Veteran, and include a detailed description of the following:

A description of the bilateral knee disability, to include a description of any existing symptoms such as pain, weakness, fatigability, or incoordination.  The examiner should also determine the degree of instability (if any) in the knees.  The examiner should note that as a nurse, the Veteran's claim of instability should be given additional weight.

The examiner should address in detail the additional functional impairment and range of motion loss due to factors such as pain, weakened movement, excess fatigability, incoordination, and flare-ups.  The examiner must estimate any additional loss of motion to the best of his or her ability.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims on appeal in light of all the evidence of record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


